Name: Commission Regulation (EEC) No 2547/79 of 16 November 1979 fixing the export refunds on wine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 290/48 Official Journal of the European Communities 17 . 11 . 79 COMMISSION REGULATION (EEC) No 2547/79 of 16 November 1979 fixing the export refunds on wine THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy ('), as last amended by Regulation (EEC) No 2543/73 (2), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine (3), as last amended by Regulation (EEC) No 2397/79 (4 ), and in particular Article 20 (4) thereof, Having regard to the opinion of the Monetary Committee, Whereas, pursuant to Article 20 of Regulation (EEC) No 337/79, to the extent necessary to enable the products listed in Article 1 (2) of that Regulation to be exported in an economically significant quantity on the basis of the prices for those products on the world market, the difference between those prices and the prices in the Community may be covered by an export refund ; whereas, however, refunds may be granted only for the products specified in Article 1 (2) of Council Regulation (EEC) No 345/79 of 5 February 1979 laying down general rules for granting export refunds on wine and criteria for fixing the amount of such refunds (5) ; Whereas, pursuant to Article 2 of Regulation (EEC) No 345/79, refunds are to be fixed having regard to the existing situation and future trends with regard to (i) prices and availabilities of the products concerned on the Community market and (ii ) world market prices for these products ; whereas account must also be taken of the costs referred to in that Article, of the economic aspects of the proposed exports, of the objectives defined in the said Article and of the need to avoid disturbances on the Community market ; Whereas, pursuant to Article 3 of Regulation (EEC) No 345/79, Community market prices must be deter ­ mined on the basis of the most advantageous export prices ; whereas the prices referred to in Article 3 (2) must be taken into account when the prices in interna ­ tional trade are being determined ; Whereas the international trade situation or the specific requirements of certain markets may make it necessary to vary the refund according to the use or destination of a specific product ; Whereas table wines of types R I , R II , A I , A II and A III as defined in Council Regulation (EEC) No 340/79 of 5 February 1 979 (6), may now be exported in economically significant quantities ; Whereas, pursuant to Article 1 of Commission Regula ­ tion (EEC) No 3002/76 of 10 December 1976 on detailed rules for the application of export refunds on wine (7), refunds must be fixed at least once every six months ; whereas, if need be, they can be amended in the interval between fixing dates ; Whereas if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other, at any given moment, within a maximum spread of 2-25 % , a rate of exchange resulting from the central rate ;  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in relation to the Community currencies referred to in the preceding indent ; Whereas applying the abovementioned rules to the present market situation , in particular to the prices of wines in the Community and on the world trade market, the refunds should be fixed as shown in the Annex hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee on Wine,( ¢) OJ No 106, 30 . 10 . 1962, p. 2553/62 .(2 ) OJ No L 263, 19 . 9 . 1973, p. 1 . (3 ) OJ No L 54, 5 . 3 . 1979, p. 1 . (&lt;) OJ No L 275, 1 . 11 . 1979, p . 4. (5 ) OJ No L 54, 5 . 3 . 1979, p . 69 . (6) OJ No L 54, 5 . 3 . 1979, p. 60 . ( 7) OJ No L 342, 11 . 12 . 1976, p . 18 . 17. 11 . 79 Official Journal of the European Communities No L 290/49 HAS ADOPTED THIS REGULATION : Article 1 The amount of the export refunds for the products listed in Article 1 (2) of Regulation (EEC) No 345/79 shall be as shown in the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 15 November 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 November 1979 . For the Commission Finn GUNDELACH Vice-President No L 290/50 Official Journal of the European Communities 17. 11 . 79 ANNEX CCT heading No Description Amount of refund ECU/% vol /hl ex 22.05 CI CII White table wine, other than white table wine of types A II and A III of an actual alcoholic strength of not less than 9.5 % vol and not exceeding 14 % vol :  for all exports except to third countries of the American conti ­ nent, including those islands politically linked thereto, and those third countries listed in Article 1 of Regulation (EEC) No 2223/70 and Greece 105 ex 22.05 CI CII Red or rose table wine, other than red table wine of type R III of an actual alcoholic strength of not less than 9.5 % vol and not exceeding 14 % vol :  for all exports except to third countries of the American conti ­ nent, including those islands politically linked thereto, and those third countries listed in Article 1 of Regulation (EEC) No 2223/70 and Greece 105 Amount of refund ECU/hl ex 22.05 C I CII White table wine of types A II and A III (White table wine exclu ­ sively from the Sylvaner, Muller-Thurgau or Riesling vine variety type):  for all exports except to third countries of the American conti ­ nent, including those islands politically linked thereto, and those third countries listed- in Article 1 of Regulation (EEC) No 2223/70 and Greece 5.50